


Exhibit 10.19

 

[EXECUTION VERSION]

 

COMMON STOCK REPURCHASE AGREEMENT

 

This COMMON STOCK REPURCHASE AGREEMENT (this “Agreement”) is made as of
December 4, 2015, by and between ASN Technologies, Inc., a Nevada corporation
(“Parent”), and the undersigned shareholder, Laura Magrone, a Florida resident
(the “Shareholder”).

 

WHEREAS, simultaneously with the execution and delivery of this Agreement,
Parent entered into that certain Agreement and Plan of Merger and Reorganization
(the “Merger Agreement”), among Parent, SMSI Merger Sub, Inc., a Delaware
corporation (“Merger Sub”), and Senseonics, Incorporated, a Delaware corporation
(“Senseonics”), pursuant to which, among other things, Merger Sub will merge
with and into Senseonics and Senseonics will become a direct, wholly-owned
subsidiary of Parent (the “Merger”).

 

WHEREAS, the execution and delivery of this Agreement and the consummation of
the transactions contemplated hereby are required in connection with the Merger
Agreement.

 

WHEREAS, the Shareholder desires to sell to Parent, and Parent desires to
repurchase from the Shareholder, an aggregate of 119,979,892 shares of common
stock, par value of $0.001 per share, of Parent (the “Shares”).

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein and for good and valuable consideration, the receipt and adequacy
of which are hereby acknowledged, the parties hereto agree as follows:

 

ARTICLE 1

REPURCHASE OF SHARES

 

1.1                               Purchase and Sale.  At the Closing, the
Shareholder shall sell, convey and deliver to Parent the Shares, free and clear
of any and all claims, liens, pledges, options, charges, security interests,
encumbrances or other rights of third parties, and Parent shall purchase and
accept such Shares from the Shareholder for $0.0001 per share, or an aggregate
purchase price of Eleven Thousand Nine Hundred Ninety-seven and 98/100
($11,997.98) (the “Purchase Price”).

 

1.2                               Closing; Delivery.  The closing of the
purchase and sale of the Shares pursuant to this Agreement (the “Closing”) shall
occur immediately after the Effective Time (as defined in the Merger Agreement)
(i.e., immediately after the time of the closing of the Merger).  At the
Closing, (i) the Shareholder shall deliver to Parent the Shares in certificate
form, and (ii) Parent shall deliver the Purchase Price to the Shareholder, by
check or wire transfer, as designated by the Shareholder. Each of Parent’s and
the Shareholder’s obligation to consummate the transactions contemplated hereby
at the Closing is independent, absolute and irrevocable and not subject to any
condition precedent.  Upon the consummation of the Closing, the Shares shall be
canceled and returned to the authorized but unissued shares of the Company.

 

ARTICLE 2

REPRESENTATIONS AND WARRANTIES OF THE SHAREHOLDER

 

In connection with the purchase and sale of the Shares, the Shareholder makes
the following representations and warranties for the benefit of Parent:

 

--------------------------------------------------------------------------------


 

2.1                               Authorization.  The Shareholder has the legal
capacity and full power and authority to execute and deliver this Agreement and
to perform the Shareholder’s obligations hereunder, and has taken or shall take,
as applicable, all actions necessary in order to execute, deliver and perform
this Agreement and to consummate the transactions contemplated by this
Agreement.

 

2.2                               Due Execution and Delivery.  The Shareholder
represents that this Agreement has been duly executed and delivered by her and
constitutes the legal, valid and binding obligation of the Shareholder
enforceable in accordance with the terms hereof (subject to bankruptcy,
insolvency, fraudulent transfer, reorganization, moratorium and similar laws of
general applicability relating to or affecting creditors’ rights and to general
equity principles).

 

2.3                               Title to Shares.  The Shareholder owns all
right, title and interest (legal and beneficial) in and to the Shares, free and
clear of all Liens other than restrictions under federal and state securities
laws; provided that none of such restrictions under federal or state securities
laws in any manner restrict or otherwise impede the Shareholder’s ability to
sell the Shares to Parent as contemplated hereby.  Upon delivery of the Shares
to Parent and payment to the Shareholder of the Purchase Price, Parent will
acquire good, valid and marketable title to such Shares free and clear of all
Liens other than (i) restrictions under federal and state securities laws, and
(ii) any Liens created by Parent.  For the purposes of this Agreement, “Lien”
shall mean any lien, pledge, claim, security interest, encumbrance, charge,
restriction or limitation of any kind, whether arising by agreement, operation
of law or otherwise.  The Shares represent approximately 86.96% of the
outstanding shares of capital stock in Parent, on a fully-diluted basis, as
calculated immediately prior to the closing of the Merger Agreement.

 

2.4                               No Conflicts.  The execution and delivery of
this Agreement and the performance by the Shareholder hereunder does not and
will not result in the breach or violation of any of the terms or provisions of,
or constitute a default under, or accelerate the performance required by the
terms of any indenture, mortgage, deed of trust, loan agreement or any other
agreement or instrument to which she is a party or by which she is bound, nor
will any such action result in any violation of the provisions of, or in any way
conflict with, any law, statute or other legal requirement or any order, rule or
regulation of any court or governmental agency or body having jurisdiction over
the Shareholder or her property.

 

2.5                               Litigation.  There is not pending, threatened
in writing or, to the Shareholder’s knowledge, otherwise threatened against the
Shareholder (or any affiliate or related person thereof) any action, suit or
proceeding at law or in equity before any court, tribunal, governmental body,
agency or official or any arbitrator relating to the Shares or that might affect
the legality, validity or enforceability against the Shareholder of this
Agreement or the Shareholder’s ability to perform her obligations hereunder. 
There is no lawsuit, proceeding or investigation pending or threatened against
the Shareholder that would, if adversely determined, prevent or delay the
consummation of the transactions contemplated hereby.

 

2.6                               Information Regarding the Shares.  The
Shareholder has been furnished with such documents, materials and information as
the Shareholder deems necessary or appropriate for evaluating the financial
condition of Parent, including information regarding the Merger and a copy of
the Merger Agreement, and has had the opportunity to ask questions of, and
receive answers from, the officers of Parent, concerning Parent and the terms
and conditions of the Merger.  The Shareholder acknowledges and explicitly
agrees that although she has received certain information from Parent as to its
financial condition and other matters and the Merger, the Shareholder
understands that, upon completion of the Merger, the Shares will be worth more
than the Purchase Price to be paid to the Shareholder but that the Shareholder
is desirous for her own reasons to pursue the sale of the Shares at the Purchase
Price to be paid to Shareholder by Parent. Further, the Shareholder acknowledges
that, in the months following the

 

2

--------------------------------------------------------------------------------


 

Merger, Parent may attempt to consummate a public offering, which public
offering may be at a price substantially higher than the price per share of the
Shares.

 

2.7                               No Broker.  The Shareholder has not, directly
or indirectly, dealt with anyone acting in the capacity of a finder or broker,
nor has the Shareholder incurred any obligations for any finder’s or broker’s
fee or commission, in connection with the transactions contemplated by this
Agreement.

 

ARTICLE 3

REPRESENTATIONS AND WARRANTIES OF PARENT

 

In connection with the purchase and sale of the Shares, Parent makes the
following representations and warranties for the benefit of the Shareholder:

 

3.1                               Authorization.  Parent represents that, as of
the date hereof, it is duly incorporated, validly existing and in good standing
under the laws of Nevada and has all necessary power and authority to enter into
this Agreement and to carry out the transactions contemplated by this Agreement,
without the consent, waiver, approval or authorization of, or filing with, any
other person or entity or under any applicable law, and has taken all actions
necessary in order to execute, deliver and perform this Agreement and to
consummate the transactions contemplated by this Agreement.

 

3.2                               Due Execution and Delivery.  Parent represents
that this Agreement has been duly executed and delivered by it and constitutes
the legal, valid and binding obligation of Parent enforceable in accordance with
the terms hereof (subject to bankruptcy, insolvency, fraudulent transfer,
reorganization, moratorium and similar laws of general applicability relating to
or affecting creditors’ rights and to general equity principles).

 

ARTICLE 4

MISCELLANEOUS

 

4.1                               Release.  As a material inducement to Parent
to enter into this Agreement, and in consideration of the Purchase Price and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the Shareholder, on behalf of herself and her current and
former affiliates, related persons, partners, fiduciaries, heirs, agents,
representatives, attorneys and all persons acting by, through, under or in
concert with any of them, hereby irrevocably and unconditionally release,
acquit, and forever discharge Parent, Senseonics, Merger Sub and each of their
respective current, present and future predecessors, parents, subsidiaries,
affiliates, divisions, any related entity, successors and assigns, and all of
their past, current and former agents, officers, directors, equity holders,
partners, employees, members, trustees, fiduciaries, representatives, attorneys
and all persons acting by, through, under or in concert with any of them
(collectively, the “Released Parties”) from any and all claims, suits, charges,
complaints, liabilities, obligations, promises, agreements, damages, causes of
action, demands, losses, debts, attorneys fees and expenses of any nature
whatsoever, known or unknown which the Shareholder has, had, claims to have or
ever may have against any Released Party up to and including the date the
Shareholder signs this Agreement, or any other matter related to the
Shareholder’s ownership of the Shares or otherwise related to the Shareholder
being a stakeholder of Parent, except for obligations of Parent arising
hereunder to pay the Purchase Price, and the Shareholder shall reimburse,
indemnify and hold harmless each Released Party in connection with the foregoing
or any breach of this Agreement by the Shareholder.  At the Closing, the
Shareholder shall be deemed to have reaffirmed this Section 4.1 as of the
Closing.

 

3

--------------------------------------------------------------------------------


 

4.2                               Successors and Assigns. This Agreement shall
inure to the benefit of and be binding upon the successors and permitted assigns
of the parties hereto. No person or entity other than the parties hereto and
their successors and permitted assigns is intended to be a beneficiary of this
Agreement, except as set forth in Section 4.1. No party hereto may assign any of
its rights or delegate any of its obligations under this Agreement without the
prior written consent of the other party hereto.

 

4.3                               Notices. All notices, requests and other
communications to any party hereunder shall be in writing and shall be deemed
given (a) when delivered or sent if delivered in person, (b) on the third (3rd)
Business Day after dispatch by registered certified mail, (c) on the next
Business Day if transmitted by national overnight courier or (d) on the date
delivered if sent by email (provided confirmation of email receipt is obtained
other than by an automatically-generated reply), in each case as follows:

 

(a)                                 If, after the Closing, to Parent:

 

Senseonics Holdings, Inc.
20451 Seneca Meadows Pkwy
Germantown, MD 20876
Attn: R. Don Elsey
E-Mail: Don.Elsey@senseonics.com

 

With a copy to:

 

Cooley LLP
One Freedom Square
11951 Freedom Drive, 15th Floor
Reston, VA 20190
Attn: Christian E. Plaza and Marc A. Samuel

 

(b)                                 If to the Shareholder:

 

Laura Magrone
12435 Mossy Oak Drive

Orlando, FL 32832
E-Mail: lauraemily11@gmail.com

 

4.4                               Amendment and Waiver.  No failure or delay on
the part of Parent or the Shareholder in exercising any right, power or remedy
hereunder shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right, power or remedy preclude any other or further
exercise thereof or the exercise of any other right, power or remedy. The
remedies provided for herein are cumulative and are not exclusive of any
remedies that may be available to Parent or the Shareholder at law, in equity or
otherwise (including that each party hereto shall be entitled to specific
performance in the event the other party fails to perform any of its obligations
hereunder).  Any amendment, supplement or modification of or to any provision of
this Agreement and any waiver of any provision of this Agreement shall be
effective only if it is made or given in writing and signed by Parent and the
Shareholder.

 

4.5                               Entire Agreement.  This Agreement constitutes
the entire agreement of the parties hereto and supersedes any and all prior
negotiations, correspondence, understandings and agreements between the parties
hereto with respect to the subject matter hereof.

 

4.6                               Governing Law; Jurisdiction and Venue.  This
agreement, and any matter or dispute arising hereunder or in connection with
this Agreement, will be governed by and construed in accordance

 

4

--------------------------------------------------------------------------------


 

with the laws of Delaware without giving effect to conflict of laws or
principles thereof.  Each party hereto irrevocably consents to the exclusive
jurisdiction of any state courts of the state of Delaware and any federal court
located in Delaware, as well as to the jurisdiction of all courts to which an
appeal may be taken from such courts, for the purpose of any suit, action or
other proceeding arising out of, or in connection with, this agreement or any of
the transactions contemplated hereby.  Each party hereby expressly waives any
and all rights to bring any suit, action or other proceeding in or before any
court or tribunal other than those located in Delaware.  In addition, each party
consents to the service of process by personal service or any other manner in
which notices may be delivered hereunder in accordance with this agreement.

 

4.7                               Severability.  If any term or other provision
of this Agreement is invalid, illegal or incapable of being enforced by any
rule of law or public policy, all other conditions and provisions of this
Agreement will nevertheless remain in full force and effect and such term or
other provision shall be adjusted rather than voided, if possible, in order to
achieve the intent of the parties to the extent possible.  If any event, all
other provisions of this Agreement shall be deemed valid and enforceable to the
fullest extent practicable.

 

4.8                               Headings.  The headings appearing at the
beginning of sections contained herein have been inserted for the convenience of
the parties hereto and shall not be used to determine the construction or
interpretation of this Agreement.

 

4.9                               Counterparts.  This Agreement may be executed
and delivered (including by facsimile or other electronic transmission) in
counterparts, all of which will be considered one and the same agreement.

 

4.10                        Further Assurances. Each of the parties shall
execute such documents and perform such further acts (including, without
limitation, obtaining any consents, exemptions, authorizations, or other actions
by, or giving any notices to, or making any filings with, any governmental
authority or any other person or entity) as may be reasonably required or
desirable to carry out or to perform the provisions of this Agreement.

 

[Signature Page Follows]

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first set forth above.

 

 

 

ASN TECHNOLOGIES, INC.

 

 

 

 

 

By:

/s/ Daniel Davis

 

 

Daniel Davis

 

 

Chief Executive Officer

 

 

 

 

 

SHAREHOLDER:

 

 

 

 

 

/s/ Laura Magrone

 

Laura Magrone

 

 

 

 

This Agreement is hereby ratified and

 

 

confirmed as of December 7, 2015

 

 

 

 

 

SENSEONIC HOLDINGS, INC.

 

 

 

 

 

 

 

 

By:

/s/ Timothy T. Goodnow

 

 

 

Timothy T. Goodnow

 

 

 

Chief Executive Officer and President

 

 

 

[Signature Page to Common Stock Repurchase Agreement]

 

--------------------------------------------------------------------------------
